Case 9:20-cv-80353-DMM Document 12 Entered on FLSD Docket 06/01/2020 Page 1 of 2


                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              CASE NO: 20-cv-80353-MIDDLEBROOKS

  ROSEMARIE MALFATONE,

          Plaintiff,

  v.

  DOLLAR TREE STORES, INC.,

        Defendant.
  _________________________________/
                         ORDER EXTENDING PRETRIAL DEADLINES

          THIS CAUSE is before the Court upon an Unopposed Motion for Extension of Pretrial

  Deadlines filed by Plaintiff Rosemaire Malfatone (“Plaintiff”) on May 27, 2020. (DE 11). Plaintiff

  seeks an extension of the deadline to file expert reports and an extension of the deadline for fact

  discovery. Plaintiff states that an extension of these deadlines is necessary as “Plaintiff[‘s] counsel

  has had to deal with certain personal medical issues that have arisen during this time related to the

  pandemic.” (DE 11 at 2). Further, Plaintiff’s “medical and liability experts have also been slowed

  down by the pandemic.” Id.

          Due to these particular difficulties, paired with the generalized delays associated with

  working during a pandemic, Plaintiff requests an extension of the expert disclosure deadline until

  August 1, 20201 and an extension of the fact discovery deadline until September 1, 2020. I find

  good cause to grant the requested relief. Further, I find that, in light of these extensions, other dates

  in the pre-trial schedule must be modified. Accordingly, it is hereby

          ORDERED and ADJUDGED that:

  1. Plaintiff’s Unopposed Motion for Extension of Pretrial Deadlines (DE 11) is GRANTED.


  1
   As this date falls on a Saturday, I assume that Plaintiff intended to request the next business
  day, August 3, 2020.
                                                   1
Case 9:20-cv-80353-DMM Document 12 Entered on FLSD Docket 06/01/2020 Page 2 of 2


  2. The Parties shall adhere to the following amended pretrial schedule. The schedule modifies the

     operative dates only, and the Parties must adhere to the original Scheduling Order (DE 9) for

     instructions on all other aspects of litigation procedure.

        August 3, 2020          Plaintiff shall provide opposing counsel with a written list with the
                                names and addresses of all expert witnesses intended to be called at
                                trial and only those expert witnesses listed shall be permitted to
                                testify. Plaintiff shall also furnish opposing counsel with expert
                                reports or summaries of its expert witnesses’ anticipated testimony
                                in accordance with Fed. R. Civ. P. 26(a)(2). Within the 30 day period
                                following this disclosure, Plaintiff shall make its experts available
                                for deposition by Defendant. The experts’ deposition may be
                                conducted without further Court order.
        August 28, 2020         Defendant shall provide opposing counsel with a written list with
                                the names and addresses of all expert witnesses intended to be called
                                at trial and only those expert witnesses listed shall be permitted to
                                testify. Defendant shall also furnish opposing counsel with expert
                                reports or summaries of its expert witnesses’ anticipated testimony
                                in accordance with Fed. R. Civ. P. 26(a)(2). Within the 30 day period
                                following this disclosure, Defendant shall make its experts available
                                for deposition by Plaintiff. The experts’ deposition may be
                                conducted without further Court order.
         Note:                  The above provisions pertaining to expert witnesses do not apply to
                                treating physicians, psychologists or other health providers.
         August 31, 2020        Parties shall furnish opposing counsel with a written list containing
                                the names and addresses of all witnesses intended to be called at trial
                                and only those witnesses listed shall be permitted to testify.
         September 1, 2020      All discovery shall be completed.
         September 11, 2020 All Pretrial Motions, including summary judgment motions and
                            Daubert motions, and motions in limine shall be filed.
         SIGNED in Chambers in West Palm Beach, Florida, this 1st day of June, 2020.



                                                        ___________________________________
                                                        DONALD M. MIDDLEBROOKS
                                                        UNITED STATES DISTRICT JUDGE




                                                   2
